ORDER

PER CURIAM.
AND NOW, this 28th day of July 2011, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by Petitioner, is:
Were the Petitioners, publicly elected officials, improperly removed and barred for five (5) years from office as School Board Directors from the North Schuylkill School District (“NSSD”) under Section 3-318 of the Public School Code for failure or neglect to appoint a District Superintendent for the School District where the Petitioners immediately acted to appoint, as permitted by law, an Acting District Superintendent upon the resignation of its District Superintendent, applied for a state permitted waiver to appoint the candidate of their choice under the guidance and direction of the *365Pennsylvania Department of Education, and the record does not and cannot support a finding of non-feasance on their part?